     Case 4:21-cr-00009 Document 118 Filed on 08/25/21 in TXSD Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
      Plaintiff,                                )      Case No. 4:21-cr-0009-GCH
                                                )
      v.                                        )
                                                )
ROBERT T. BROCKMAN,                             )
                                                )
      Defendant.                                )
                                                )

  NON-PARTY STUART YUDOFSKY, M.D.’S MOTION FOR AN EXPEDITED
               HEARING ON HIS MOTION TO QUASH

      Non-Party Stuart Yudofsky, M.D. (“Dr. Yudofsky”) files this Motion for an

Expedited Hearing on his Motion to Quash and Modify Government Subpoena Pursuant

to Fed. R. Crim. P. 17(c) [Dkt. No. 108] filed on August 18, 2021 (the “Motion to Quash”).

Pursuant to Local Rule 5(D) and Special Order H-2021-17 (Aug. 24, 2021), Dr. Yudofsky

requests that the hearing be set via videoconference or telephone prior to the Defendant’s

competency hearing scheduled for September 13, 2021. Consistent with Section 6(E) of

the Court’s Procedures, on August 25, 2021, counsel for Dr. Yudofsky conferred with

counsel for the Government regarding the relief sought in this motion. The Government

does not oppose a hearing on the Motion to Quash. In support of this Motion, Dr. Yudofsky

submits the following:

      1.     On January 26, 2021, the Government filed a motion under Fed. R. Crim. P.

17(c) and 45 CFR § 164.512(e)(1)(i) seeking an Order requiring Defendant’s medical


                                            1
        Case 4:21-cr-00009 Document 118 Filed on 08/25/21 in TXSD Page 2 of 6




doctors, including Dr. Yudofsky, to produce subpoenaed records. On June 16, 2021, the

Government filed an Unopposed Motion for an Order Under Federal Rules [sic] of

Criminal Procedure 17(C)(1)[sic] [Dkt. No. 70] (the “Motion for Early Production”), which

was considered by the Court at a status conference on July 29, 2021. Dr. Yudofsky received

no notice from the Government or any other source that the Motion for Early Production

had been filed.

          2.      On June 21, 2021, the Government served on Dr. Yudofsky’s counsel a

subpoena pursuant to Rule 17(c) (“the Subpoena”) calling for his testimony at the

competency hearing scheduled for September 13, 2021, and the production of medical

records and related documents. See Dkt. No. 108, Ex. 1, 7. The Subpoena was dated May

10, 2021.

          3.      On August 4, 2021, the Court filed a Minute Order granting the

Government’s request for production “within thirty days of the issuance of this proposed

order,” thus setting a production deadline of August 28, 2021. See Dkt. No. 70, p. 3.

          4.      On August 5, 2021, the Government informed Dr. Yudofsky that it had

previously filed a Motion for Early Production, which the Court had granted.1 See Dkt.

No. 108, Ex. 4. The Government represented that the Court’s order “require[d] production

within 30 days of service of the subpoena,” which, according to the Government, made

production due “immediate[ly].” Dkt. No. 103, Ex. 4.




1
    The Government waited 50 days to notify Dr. Yudofsky of its Motion for Early Production.

                                                     2
     Case 4:21-cr-00009 Document 118 Filed on 08/25/21 in TXSD Page 3 of 6




       5.     In other words, the Government claims that the Court’s order set a retroactive

production deadline of June 9, 2021, which is 56 days before the Court issued its order and

almost two weeks before the Government even served Dr. Yudofsky with the Subpoena.

       6.     The Government arrived at this patently false conclusion by (1) incorrectly

basing the service date on the date that was typed on the subpoena (May 10) and not the

date the Subpoena was actually served (June 21), and (2) misrepresenting the specific relief

requested in its own Motion for Early Production, which requested an order requiring

production “within thirty days of the issuance of this Proposed Order.” Dkt. No. 70, p. 3.

       7.     On August 6, 2021, Dr. Yudofsky produced the Defendant’s patient file,

which consisted of 16 marked pages of handwritten physician’s notes. Dkt. No. 108 at 8.

Shortly thereafter, the Government falsely accused Dr. Yudofsky of withholding notes from

an October 2018 visit and – for the first time – asserted that the Subpoena called for more

than medical records and included “any and all emails between [Dr. Yudofsky] and Mr.

Brockman…from January 2010 to present.” Dkt. No. 108, Ex. 5.

       8.     On August 11, 2021, Dr. Yudofsky noted disagreement with the

Government’s broad interpretation of the Subpoena’s scope, which contravenes Federal

Rule of Criminal Procedure 17(c), and sent formal notice of Dr. Yudofsky’s intent, on the

advice of counsel, to assert his Fifth Amendment right should he be called to testify at the

September 13, 2021 hearing. See Dkt. No. 108, Ex. 6.

       9.     On August 18, 2021, after conferring with counsel for the Government, Dr.

Yudofsky filed under seal the Motion to Quash.



                                             3
     Case 4:21-cr-00009 Document 118 Filed on 08/25/21 in TXSD Page 4 of 6




        10.     Later that day, the Government – without any prior notice to Dr. Yudofsky –

filed a motion on the public docket2 to show cause why Dr. Yudofsky should not be held in

contempt pursuant to Fed. R. Crim. P. 17(g) [Dkt. No. 109] (the “Motion to Show Cause”).

The Government’s Motion to Show Cause provides no support for its latest interpretation

of the Subpoena’s scope or its assertion that the Subpoena was served on May 10.3

        11.     On August 23, 2021, Dr. Yudofsky filed a response to the Government’s

Motion to Show Cause [Dkt. No. 116], highlighting the inconsistencies in the

Government’s position and serial misstatements of fact.

        12.     The Government asserts that (i) Dr. Yudofsky is required to appear at the

September 13, 2021 competency hearing despite providing advance notice of his intent to

invoke his Fifth Amendment right, (ii) the Subpoena calls for “any and all” e-mails

spanning more than a decade regardless of topic, and (iii) production is due “immediately.”

As a result of the Government’s threats and Defendant’s upcoming competency hearing,

Dr. Yudofsky respectfully moves the Court to schedule a hearing as soon as practicable,

but in no event later than September 10, 2021. Consistent with Special Order H-2021-17,

issued by the Court on August 24, 2021, Dr. Yudofsky further respectfully requests that the

hearing that is the subject of this Motion be held by video or audio conference.




2
  The Government refused Dr. Yudofsky’s request to also file its motion under seal.
3
  See Dkt. No. 116, p. 6–7 (noting the Government “merely cites the Subpoena itself, which notably
includes a blank Proof of Service”).

                                                   4
    Case 4:21-cr-00009 Document 118 Filed on 08/25/21 in TXSD Page 5 of 6




                                    CONCLUSION

      For the foregoing reasons, Dr. Yudofsky respectfully requests an oral hearing via

videoconference or telephone on his Motion to Quash to permit the parties to argue the

issues raised related to Dr. Yudofsky’s obligations under the Subpoena before Defendant’s

September 13, 2021 competency hearing.

Dated: August 25, 2021


                                         Respectfully submitted,

                                          /s/ Nicholas E. Petree
                                         Nicholas E. Petree (attorney-in-charge)
                                         Texas Bar No. 24083657
                                         Southern District of Texas Bar No. 778181
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         1111 Louisiana Street, Ste. 44
                                         Houston, Texas 77002
                                         Tel: (713) 220-5800
                                         Fax: (713) 236-0822
                                         E-mail: npetree@akingump.com


                                         Mark J. MacDougall*
                                         Samantha J. Block*
                                         AKIN GUMP STRAUSS HUAER & FELD LLP
                                         2001 K Street NW
                                         Washington, D.C. 20006
                                         Tel: (202) 887-4000
                                         Fax: (202) 887-4288
                                         E-mail: mmacdougall@akingump.com
                                                 samantha.block@akingump.com

                                         Counsel for non-party Stuart Yudofsky, M.D.

                                         * Pro Hac Vice Applications to be filed




                                           5
     Case 4:21-cr-00009 Document 118 Filed on 08/25/21 in TXSD Page 6 of 6




                            CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on all counsel of record via
electronic filing in compliance with the Federal Rules of Civil Procedure on this 25th day
of August 2021.

                                                /s/ Nicholas E. Petree
                                                Nicholas E. Petree
